 [img1.gif]




EXECUTIVE EMPLOYMENT AGREEMENT

 

This EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement ”) is made and entered into
as of the 24th day of August 2009, by and between IX ENERGY HOLDINGS, INC., a
Delaware corporation with offices at 711 Third Avenue, 12th Floor, New York, New
York 10017 (the “Corporation”), and Michael W. Weinstein, an individual residing
at 41 Butler Road, Scarsdale, New York 10583 (“Executive”).

 

WITNESSETH:

 

WHEREAS, the Executive desires to be employed by the Company as its Chief
Financial Officer (“CFO”) and the Company wishes to employ Executive in such
capacity;

 

NOW, THEREFORE, in consideration of the foregoing recitals and the respective
covenants and agreements of the parties contained in this document, the Company
and Executive hereby agree as follows:

 

1.   Employment and Duties.

 

1.1.       The Company shall employ and Executive agrees to serve as the
Company's Chief Financial Officer. The duties and responsibilities of Executive
shall include the duties and responsibilities as the Board of Directors (The
“Board”) may from time to time reasonably assign to Executive and shall include,
but not be limited to, the responsibilities set forth in Appendix A attached to
this Agreement.

 

1.2.       Executive shall devote substantially all of his working time and
efforts during the Company's normal business hours to the business and affairs
of the Company and its subsidiaries and to the diligent and faithful performance
of the duties and responsibilities duly assigned to him pursuant to this
Agreement. The Executive will not, without the Company’s prior written consent,
engage in profession or occupation except as specifically set forth in the
Agreement. The Company consents to the Executive serving as a member of the
board of directors or advisory board member for other companies, non-profits or
other enterprises so long as a) the engagement is not in conflict with the
Company’s business plan or other initiatives and b) does not compete or detract
from the responsibilities of Executive as is agreed to between the Company and
Executive.

 

2.   Term. The term of this Agreement shall commence on the Effective Date and
shall continue for a period of ninety (90) days. The “Employment Period” shall
mean this ninety (90) day term. The Effective Date shall be that date on which
Executive actually starts working full time under this Agreement for the Company
which the parties expect shall be August 27, 2009 but in no event later than
August 31, 2009.

 

3.   Place of Employment. Executive's services shall be performed at the
Company's current headquarters in New York, New York or any other Company office
in the New York metropolitan area The parties acknowledge and agree that in the
course of fulfilling his role and responsibilities of CFO that the that
Executive shall be required to travel in connection with the performance of him
duties hereunder.

 

4.   Base Salary.

 

4.1.       For all services to be rendered by Executive pursuant to this
Agreement, the Company shall pay Executive during the Employment Period $8,500
per month in cash compensation plus $7,666 per month in IX Energy Holdings, Inc.
restricted stock of the same type and class currently offered to the Company’s
management employees (the “Base Salary”). The valuation of the stock shall be
determined by the average of the last 3 days closing price of the stock for the
month prior. Upon the closing a bridge financing round within the term of this
Agreement, Executive’s $7,666 per month in stock compensation shall immediately
convert to the same amount per month in cash compensation so that the entire
amount of the Base Salary shall be paid in cash.

 

Page 1 of 3

 

_____: Executive’s Initials

 

--------------------------------------------------------------------------------

 [img2.gif]






4.2.       The Employee shall be paid the cash compensation on a W-2 basis and
shall be paid in bi-weekly installments paid on Company’s normal pay schedule
disbursed as a direct deposit, or Company check, beginning on the Company’s
first pay period following the Effective Date, in accordance with the Company's
regular payroll practices. The Employee shall be paid the stock compensation in
three installment, each installment being at the end of each month of the
Employment Period.

 

5.   Executive Bonuses and Company Equity:

 

5.1.       Sign-on Bonus. Executive is entitled to a signing bonus of a grant of
55,000 shares of IX Energy Holdings, Inc. restricted stock of the same type and
class currently offered to the Company’s management employees to be paid on the
Effective Date of this Agreement. Upon the closing a bridge financing round
within the term of this Agreement, Executive shall also be entitled to a sign-on
bonus of $7,500 in cash payable within two weeks after the closing of the bridge
financing.

 

6.   Expenses. Executive shall be entitled to reimbursement by the Company for
all reasonable ordinary and necessary travel and entertainment, plus other
related expenses incurred by Executive while employed (in accordance with the
policies and procedures established by the Company for its senior executive
officers) and performance of his duties and responsibilities under this
Agreement; provided, that Executive shall properly account for such expenses in
accordance with such policies and procedures. Any expenses over $500 will
require prior approval of the Company.

 

7.   Termination of Employment

 

7.1.       Death. If Executive dies during the Employment Period, this Agreement
and Executive’s employment with the Company shall automatically terminate and
the Company shall have no further obligations to Executive or his heirs,
administrators or executors with respect to compensation and benefits accruing
thereafter, except for the obligation to pay to the Executive’s heirs,
administrators or executors any earned but unpaid Base Salary and all reasonable
expenses paid or incurred by Executive in connection with and related to the
performance of him duties and responsibilities for the Company during the period
ending on the termination date. The Company shall deduct, from all payments made
hereunder, all applicable taxes, including income tax, FICA and FUTA, and other
appropriate deductions.

 

7.2.       Disability. In the event that, during the term of this Agreement
Executive shall be prevented from performing him duties and responsibilities
hereunder to the full extent required by the Company by reason of Disability (as
defined below), this Agreement and Executive’s employment with the Company shall
automatically terminate and the Company shall have no further obligations or
liability to Executive or him heirs, administrators or executors with respect to
compensation and benefits accruing thereafter, except for the obligation to pay
Executive or him heirs, administrators or executors any earned but unpaid Base
Salary and reimbursement of any and all reasonable expenses paid or incurred by
Executive in connection with and related to the performance of his duties and
responsibilities for the Company during the period ending on the termination
date. The Company shall deduct, from all payments made hereunder, all applicable
taxes, including income tax, FICA and FUTA, and other appropriate deductions
through the last date of Executive’s employment with the Company. For purposes
of this Agreement, “Disability” shall mean a physical or mental disability that
prevents the performance by Executive, with reasonable accommodation, of his
duties and responsibilities hereunder for a period of not less than an aggregate
of three months during any twelve consecutive months.

 

7.3.       With Cause by Company

 

7.3.(a)         At any time during the Employment Period, the Company may
terminate this Agreement and Executive’s employment hereunder for Cause. For
purposes of this Agreement, “Cause” shall mean: (a) the willful and continued
failure of Executive to perform substantially his duties and responsibilities
for the Company (other than any such failure resulting from Executive’s death or
Disability) after a written demand by the Board for substantial performance is
delivered to Executive by the Company, which specifically identifies the manner
in which the Board believes that Executive has not substantially performed his
duties and responsibilities, which

 

Page 2 of 3

 

_____: Executive’s Initials

 

--------------------------------------------------------------------------------

 [img3.gif]




willful and continued failure is not cured by Executive within fifteen (15) days
of his receipt of such written demand or if such failure is not capable of being
cured within said fifteen days, then actions to cure the failure are commenced
with the said fifteen days and if so commenced the failure is not cured within a
reasonable time thereafter to be determined solely by the Board; (b) the
conviction of, or plea of guilty or nolo contendere to, a felony, (c), violation
of Sections 8 or 9 of this Agreement, (d) fraud, dishonesty or gross misconduct
which is materially and demonstratively injurious to the Company, (e)
disloyalty, in subordination or absenteeism, which in the sole judgment of the
Board is detrimental to the Company’s best interest or (f) serious substance
abuse, whether due to drugs or alcohol. Termination under clauses (b), (c), (d),
(e) or (f) of this Section 7.3.(a) shall not be subject to cure.

 

7.3.(b)         Upon termination of this Agreement for Cause, the Company shall
have no further obligations or liability to Executive or him heirs,
administrators or executors with respect to compensation and benefits accruing
thereafter, except for the obligation to pay Executive or him heirs,
administrators or executors any earned but unpaid Base Salary and reimbursement
of any and all reasonable expenses paid or incurred by Executive in connection
with and related to the performance of his duties and responsibilities for the
Company during the period ending on the termination date. The Company shall
deduct, from all payments made hereunder, all applicable taxes, including income
tax, FICA and FUTA, and other appropriate deductions.

 

7.4.       With Good Reason by Executive

 

7.4.(a)         At any time during the term of this Agreement, subject to the
conditions set forth in Section 7.4.(b) below, Executive may terminate this
Agreement and Executive’s employment with the Company for “Good Reason.” For
purposes of this Agreement, “Good Reason” shall mean the occurrence of any of
the following events: (A) the assignment, without Executive’s consent, to the
Executive of duties that are significantly different from, and that result in a
substantial diminution of, the duties that he assumed on the Effective Date; (B)
the assignment, without Executive’s consent, to Executive of a title that is
different from and subordinate to the title of Chief Financial Officer; or (C)
material breach by the Company of this Agreement.

 

7.4.(b)         Executive shall not be entitled to terminate this Agreement for
Good Reason unless and until he shall have delivered written notice to the
Company of his intention to terminate this Agreement and his employment with the
Company for Good Reason, which notice specifies in reasonable detail the
circumstances claimed to provide the basis for such termination for Good Reason,
and the Company shall not have eliminated the circumstances constituting Good
Reason within fifteen (15) days of its receipt from the Executive of such
written notice.

 

7.4.(c)         In the event that Executive terminates this Agreement and his
employment with the Company for Good Reason, the Company shall pay or provide to
Executive (or, following his death, to the Executive’s heirs, administrators or
executors) any earned but unpaid Base Salary and reimbursement of any and all
reasonable expenses paid or incurred by Executive in connection with and related
to the performance of his duties and responsibilities for the Company during the
period ending on the termination date. All payments due hereunder shall be
payable according to the Company’s standard payroll procedures. The Company
shall deduct, from all payments made hereunder, all applicable taxes, including
income tax, FICA and FUTA, and other appropriate deductions.

 

7.5.       Without “Good Reason” by Executive or Without “Cause” by the Company.

 

7.5.(a)         By the Executive. At any time during the term of this Agreement,
Executive shall be entitled to terminate this Agreement and Executive’s
employment with the Company without Good Reason by providing prior written
notice of at least thirty (30) days to the Company. Upon termination by the
Executive of this Agreement and Executive’s employment with the Company without
Good Reason, the Company shall have no further obligations or liability to
Executive or his heirs, administrators or executors with respect to compensation
and benefits thereafter, except for the obligation to pay Executive any earned
but unpaid Base Salary and reimbursement of any and all reasonable expenses paid
or incurred by Executive in connection with and related to the performance of
his duties and responsibilities for the Company during the period ending on the
termination date.

 

Page 3 of 3

 

_____: Executive’s Initials

 

--------------------------------------------------------------------------------

 [img4.gif]




The Company shall deduct, from all payments made hereunder, all applicable
taxes, including income tax, FICA and FUTA, and other appropriate deductions.

 

7.5.(b)         By the Company. At any time during the term of this Agreement,
the Company shall be entitled to terminate this Agreement and Executive’s
employment with the Company without Cause by providing prior written notice of
at least fifteen (15) days to Executive. Upon termination by the Company of this
Agreement and the Executive’s employment with the Company without Cause, the
Company shall pay or provide to Executive (or, following his death, to the
Executive’s heirs, administrators or executors) the balance of the Base Salary
due the Executive as if the Executive had completed the full term of the this
Agreement. All payments due hereunder shall be payable according to the
Company’s standard payroll procedures. The Company shall deduct, from all
payments made hereunder, all applicable taxes, including income tax, FICA and
FUTA, and other appropriate deductions.

 

8.   Confidential Information.

 

8.1.       Disclosure of Confidential Information. Executive recognizes,
acknowledges and agrees that he has had and will continue to have access to
secret and confidential information regarding the Company, its subsidiaries and
their respective businesses (“Confidential Information”), including but not
limited to, its products, formulae, patents, sources of supply, customer
dealings, data, know-how and business plans, provided such information is not in
or does not hereafter become part of the public domain, or become known to
others through no fault of Executive. Executive acknowledges that such
information is of great value to the Company, is the sole property of the
Company, and has been and will be acquired by him in confidence. In
consideration of the obligations undertaken by the Company herein, Executive
will not, at any time, during or after him employment hereunder, reveal, divulge
or make known to any person, any information acquired by Executive during the
course of his employment, which is treated as confidential by the Company, and
not otherwise in the public domain. The provisions of this Section 8 shall
survive the termination of Executive’s employment hereunder.

 

8.2.       Executive affirms that he does not possess and will not rely upon the
protected trade secrets or confidential or proprietary information of any prior
employer(s) in providing services to the Company.

 

8.3.       In the event that Executive’s employment with the Company terminates
for any reason, Executive shall deliver forthwith to the Company any and all
originals and copies, including those in electronic or digital formats, of
Confidential Information.

 

9.   Non-Competition and Non-Solicitation.

 

9.1.       Executive agrees and acknowledges that the Confidential Information
that Executive has already received and will receive is valuable to the Company
and that its protection and maintenance constitutes a legitimate business
interest of the Company, to be protected by the non-competition restrictions set
forth herein. Executive agrees and acknowledges that the non-competition
restrictions set forth herein are reasonable and necessary and do not impose
undue hardship or burdens on Executive. Executive also acknowledges that the
products and services developed or provided by the Company, its affiliates
and/or its clients or customers are or are intended to be sold, provided,
licensed and/or distributed to customers and clients in and throughout the
United States (the “Territory”) (to the extent the Company comes to operate,
either directly or through the engagement of a distributor or joint or
co-venture, or sell a significant amount of its products and services to
customers located, in areas other than the United States during the term of the
Employment Period, the definition of Territory shall be automatically expanded
to cover such other areas), and that the Territory, scope of prohibited
competition, and time duration set forth in the non-competition restrictions set
forth below are reasonable and necessary to maintain the value of the
Confidential Information of, and to protect the goodwill and other legitimate
business interests of, the Company, its affiliates and/or its clients or
customers.

 

Page 4 of 3

 

_____: Executive’s Initials

 

--------------------------------------------------------------------------------

 [img5.gif]






9.2.       Executive hereby agrees and covenants that he shall not, without the
prior written consent of the Company, directly or indirectly, in any capacity
whatsoever, including, without limitation, as an employee, employer, consultant,
principal, partner, shareholder, officer, director or any other individual or
representative capacity (other than a holder of less than two percent (2%) of
the outstanding voting shares of any publicly held company), or whether on
Executive's own behalf or on behalf of any other person or entity or otherwise
howsoever, during the Employment Period and thereafter to the extent described
below, within the Territory:

 

9.2.(a)         Engage, own, manage, operate, control, be employed by, consult
for, participate in, or be connected in any manner with the ownership,
management, operation or control of any business in direct competition with the
business of the Company, which may include renewable energy or energy generation
companies or renewable energy finance companies during the term of this
Agreement.

 

9.2.(b)         Recruit, solicit or hire, or attempt to recruit, solicit or
hire, any employee, or independent contractor of the Company to leave the
employment (or independent contractor relationship) thereof, whether or not any
such employee or independent contractor is party to an employment agreement;

 

9.2.(c)         Attempt in any manner to solicit or accept from any customer of
the Company, with whom the Company had significant contact during Executive’s
employment by the Company (whether under this Agreement or otherwise), business
of the kind or competitive with the business done by the Company with such
customer or to persuade or attempt to persuade any such customer to cease to do
business or to reduce the amount of business which such customer has customarily
done or might do with the Company, or if any such customer elects to transfer
its business to a person other than the Company, provide any services (of the
kind or competitive with the Business of the Company) for such customer, or have
any discussions regarding any such service with such customer, on behalf of such
other person; or

 

9.2.(d)         Interfere with any relationship, contractual or otherwise,
between the Company and any other party, including, without limitation, any
supplier, distributor, co-venturer or joint venturer of the Company to
discontinue or reduce its business with the Company or otherwise interfere in
any way with the business of the Company.

 

9.2.(e)         With respect to the activities described in paragraphs 9.2.(b)
and 9.2.(c) and 9.2.(d) above, the restrictions of this Section 9.2 shall
continue beyond the Employment Period until one year following the termination
of this Agreement or of the Executive’s employment with the Company, whichever
occurs later. 

 

10.   Miscellaneous.

 

10.1.     Executive acknowledges that the services to be rendered by him under
the provisions of this Agreement are of a special, unique and extraordinary
character and that it would be difficult or impossible to replace such services.
Furthermore, the parties acknowledge that monetary damages alone would not be an
adequate remedy for any breach by Executive of Section 8 or Section 9 of this
Agreement. Accordingly, Executive agrees that any breach or threatened breach by
him of Section 8 or Section 9 of this Agreement shall entitle the Company, in
addition to all other legal remedies available to it, to apply to any court of
competent jurisdiction to seek to enjoin such breach or threatened breach. The
parties understand and intend that each restriction agreed to by Executive
hereinabove shall be construed as separable and divisible from every other
restriction, that the unenforceability of any restriction shall not limit the
enforceability, in whole or in part, of any other restriction, and that one or
more or all of such restrictions may be enforced, in whole or in part, as the
circumstances warrant. In the event that any restriction in this Agreement is
more restrictive than permitted by law in the jurisdiction in which the Company
seeks enforcement thereof, such restriction shall be limited to the extent
permitted by law. The remedy of injunctive relief herein set forth shall be in
addition to, and not in lieu of, any other rights or remedies that the Company
may have at law or in equity.

 

Page 5 of 3

 

_____: Executive’s Initials

 

--------------------------------------------------------------------------------

 [img6.gif]






10.2.     Neither Executive nor the Company may assign or delegate any of their
rights or duties under this Agreement without the express written consent of the
other; provided, however, that the Company shall have the right to delegate its
obligation of payment of all sums due to Executive hereunder, without relieving
the Company of any of its obligations hereunder.

 

10.3.     This Agreement constitutes and embodies the full and complete
understanding and agreement of the parties with respect to Executive’s
employment by the Company, supersedes all prior understandings and agreements,
whether oral or written, between Executive and the Company, and shall not be
amended, modified or changed except by an instrument in writing executed by the
party to be charged. The invalidity or partial invalidity of one or more
provisions of this Agreement shall not invalidate any other provision of this
Agreement. No waiver by either party of any provision or condition to be
performed shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same time or any prior or subsequent time.

 

10.4.     This Agreement shall inure to the benefit of, be binding upon and
enforceable against, the parties hereto and their respective successors, heirs,
beneficiaries and permitted assigns.

 

10.5.     The headings contained in this Agreement are for convenience of
reference only and shall not affect in any way the meaning or interpretation of
this Agreement.

 

10.6.     All notices, requests, demands and other communications required or
permitted to be given hereunder shall be in writing and shall be deemed to have
been duly given when personally delivered, sent by registered or certified mail,
return receipt requested, postage prepaid, or by reputable national overnight
delivery service (e.g. Federal Express) for overnight delivery to the party at
the address set forth in the preamble to this Agreement, or to such other
address as either party may hereafter give the other party notice of in
accordance with the provisions hereof. Notices shall be deemed given on the
sooner of the date actually received or the third business day after deposited
in the mail or one business day after deposited with an overnight delivery
service for overnight delivery.

 

10.7.     This Agreement shall be governed by and construed in accordance with
the internal laws of the State of New York without reference to principles of
conflicts of laws and each of the parties hereto irrevocably consents to the
exclusive jurisdiction and venue of the federal and state courts located in the
County and State of New York.

 

10.8.     This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one of the same instrument. The parties hereto have
executed this Agreement as of the date set forth above.

 

10.9.     In any suit, action, or proceeding between the parties arising from,
concerning, or related to this Agreement, neither party shall be entitled to an
award of attorney’s fees from the other party.

 

10.10.   Executive represents and warrants to the Company, that he has the full
power and authority to enter into this Agreement and to perform him obligations
hereunder and that the execution and delivery of this Agreement and the
performance of his obligations hereunder will not conflict with any agreement to
which Executive is a party.

 

IX Energy Holdings, Inc.

 

_/s/ Steven Hoffman________________.

_/s/ Michael W. Weinstein___________.

By:

Steven Hoffman
Chief Executive Officer

Michael W. Weinstein

 

 

{REMAINDER OF PAGE LEFT INTENTIONALLY BLANK}

 

Page 6 of 3

 

_____: Executive’s Initials

 

--------------------------------------------------------------------------------

 [img7.gif]






APPENDIX A

 

The Chief Financial Officer (“CFO”) shall be responsible for all financial
matters of the Company and its affiliate organizations. The CFO will report
directly to and work closely with the Chief Executive Officer. In addition, the
CFO will partner with the senior management and the board of directors to
develop and implement strategies across the organization. The CFO will oversee
all compliance and recognition for government (federal and state) contracts and
private grants. CFO must be able to adapt to a continually evolving environment
and thrive in an autonomous and deadline-oriented workplace while managing a
finance staff of at least four individuals.

 

Specific responsibilities include but are not limited to:

 

General

 

 

•

Oversee cash flow planning and ensure availability of funds as needed

 

•

Assist in solicitation of bridge financing

 

•

Coordinate with the Company’s investment bank for follow on financing round

 

•

Strategize on various opportunities for restructuring

 

•

Participate in potential acquisition or merger discussion

 

Finance

 

•

Oversee cash flow planning and ensure availability of funds as needed

 

•

Oversee cash, investment, and asset management

 

•

Oversee financing strategies and activities, as well as banking relationships.

 

•

Develop and utilize forward-looking, predictive models and activity-based
financial analysis to provide insight into the organization’s operations and
business plans

 

Planning, Policy, and Investor Relations

 

 

•

Coordinate the development and monitoring of budgets

 

•

Develop financial business plans and forecasts

 

•

Participate in corporate policy development as a member of the senior management
team.

 

•

Represent the company to financial partners, including financial institutions,
investors, foundation executives, auditors, and public officials

 

•

Remain up to date on audit best practices and state and federal law regarding
corporate operations.

 

Accounting and Administration

 

 

•

Oversee the accounting department to ensure proper maintenance of all accounting
systems and function

 

•

Ensure maintenance of appropriate internal controls and financial procedures

 

•

Ensure timeliness, accuracy, and usefulness of financial and management
reporting for federal and state funders, foundations; oversee the preparation
and communication of monthly and annual financial statements

 

•

Coordinate audits and proper filing of tax returns

 

•

Ensure legal and regulatory compliance regarding all financial functions

 

•

Manage and supervise internal administrative, marketing, and financial
departments; oversee day to company operations

 

Page 7 of 3

 

_____: Executive’s Initials

 

--------------------------------------------------------------------------------

 [img8.gif]






Primary Responsibilities

 

 

•

Create, coordinate, and evaluate the financial programs and supporting
information systems of the company to include budgeting, tax planning, real
estate, and conservation of assets

 

•

Approve and coordinate changes and improvements in automated financial and
management information systems for the company

 

•

Ensure compliance with local, state, and federal budgetary reporting
requirements

 

•

Oversee the approval and processing of revenue, expenditure, and position
control documents, department budgets, mass salary updates, ledger, and account
maintenance and data entry

 

•

Coordinate the preparation of financial statements, financial reports, special
analyses, and information reports

 

•

Develop and implement finance, accounting, billing, and auditing procedures

 

•

Establish and maintain appropriate internal control safeguards

 

•

Interact with other managers to provide consultative support to planning
initiatives through financial and management information analyses, reports, and
recommendations

 

•

Ensure records systems are maintained in accordance with generally accepted
auditing standards

 

•

Develop and direct the implementation of strategic business and/or operational
plans, projects, programs, and systems

 

•

Establish and implement short and long range departmental goals, objectives,
policies, and operating procedures

 

•

Serve on planning and policy-making committees

 

•

Oversee financial management of foreign operations to include developing
financial and budget policies and procedures

 

•

Other duties as assigned

 

ADDITIONAL RESPONSIBILITIES

 

Represent the company externally to media, government agencies, funding
agencies, and the general public.

Recruit, train, supervise, and evaluate department staff.

 

WORKING CONDITIONS

 

Working conditions are normal for an office environment. Work may require
weekend and/or evening work.

 

 

Page 8 of 3

 

_____: Executive’s Initials

 



 

--------------------------------------------------------------------------------